NOTE: This order is nonprecedential.

  Wntteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~trcutt

                BOAZ PLEASANT-BEY,
                  Plaintiff-Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellee_


                        2011-5118


   Appeal from the United States Court of Federal
Claims in case no. 11-CV-258, Judge Edward J. Damich.


                      ON MOTION


                       ORDER

    Boaz Pleasant-Bey moves for leave to proceed       In
forma pauperis.

    Pleasant-Bey is incarcerated. Pursuant to the Pris-
oner Litigation Reform Act of 1995, this court may not
authorize the prosecution of an appeal by a prisoner
without the prepayment of fees. 28 U.S.C. § 1915. A
prisoner is no longer afforded the alternative of proceed-
PLEASANT-BEY v. US                                             2
ing without payment of filing fees, but must, in time, pay
the $450 filing fee in its entirety. When funds exist, an
initial partial payment must be made consisting of 20% of
the greater of (a) the average monthly deposits to the
prisoner's account or (b) the average monthly balance in
the prisoner's account for the six-month period immedi-
ately preceding the filing of the notice of appeal. 28
U.S.C. § 1915(b)(1). Thereafter, the prisoner is required
to make monthly payments of 20% of the preceding
month's income credited to the prisoner's account. 28
U.S.C. § 1915(b)(2). The agency with custody of the
prisoner must forward payments from the prisoner's
account each time the amount in the account exceeds $10
until the $450 filing fee is paid in full. Id.

    By separate letter, the custodian of Pleasant-Bey's
prison account is being directed to make the necessary
arrangements to forward the filing fee to the co.urt.

      Accordingly,

      IT IS ORDERED THAT

    Pleasant-Bey's motion to proceed in forma pauperis is
denied.

                                  FOR THE COURT
      OCT O? 2011                  lsI Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Boaz Pleasant-Bey
    Daniel G. Kim, Esq.                        FILED
                                      II.S. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT
s20
                                           OCT 072011
                                             JAN HDRBAlY
                                                CLERK